 
Exhibit 10.6
 
 
FIRST AMENDMENT TO
 
REAL ESTATE PURCHASE AND SALE CONTRACT
 
THIS FIRST AMENDMENT TO REAL ESTATE PURCHASE AND SALE CONTRACT (this
“Amendment”) is hereby made and entered into as of July 28, 2016, by and between
AIR REALTY GROUP LLC, a Connecticut limited liability company (the “Seller”)
GREEN DESK LLC, a Michigan limited liability company (the “Purchaser,” and
together with the Seller, the “Parties”).
 
Recitals
 
 
A.
The Parties entered into that certain Real Estate Purchase and Sale Contract
effective as of June 2, 2016 (the “Agreement”), pertaining to the sale and
purchase of real property commonly known as 236 New Hartford Road, Barkhamsted,
Connecticut 06063, as more particularly described in the Agreement (the
“Property”).

 
 
B.
The parties wish to acknowledge the expiration of the Inspection Period (as
defined in the Agreement) and extend Closing Date (as defined in the Agreement),
and further amend the Agreement upon the terms and conditions provided herein.

 
NOW, THEREFORE, in consideration of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which are hereby mutually
acknowledge, the Parties hereto agree as follows.
 
1.           Terms. Capitalized terms not otherwise defined herein shall have
the meanings ascribed to them in the Agreement.


2.           Inspection Period.  Section 1(l) of the Agreement is hereby amended
and restated to read in its entirety as follows:
 
“Inspection Period” shall mean that period of time starting on the Effective
Date of this Agreement and terminating on August 31, 2016.
 
 
 

--------------------------------------------------------------------------------

 
 
3.           Closing Date.  Section 4 of the Agreement is hereby amended and
restated to read in its entirety as follows:
 
The Closing shall take place on or before the fifth (5th) business day after
Buyer’s written notice to Seller (the “Closing Notice”) that (i) all loan
documents to be executed in connection with the Loan are in final form, as
confirmed by Lender’s counsel, and (ii) the Lender is ready, willing and able to
fund the Loan (collectively, the “Loan Closing Conditions”); provided, however,
that in no event shall Closing occur prior to the expiration of the Inspection
Period.  In the event the Closing has not occurred on or before August 31, 2016,
then either party may terminate this Agreement upon written notice to the other
party and the Escrow Agent, whereupon the Earnest Money Deposit and all interest
earned thereon shall be returned to Buyer and this Agreement shall terminate and
become null and void and all parties hereto shall be relieved of all obligations
hereunder, except for those obligations which expressly
survive.  Notwithstanding the foregoing, in the event the Buyer provides the
Closing Notice prior to August 31, 2016, then Seller may, upon written notice to
Buyer within two (2) business days of receipt of the Closing Notice, extend the
Closing Date by up to thirty (30) days; provided that such extension will not
affect the terms of, or the Lender’s ability to make, the Loan.
 
4.           Counterparts; Electronic Signature. This Amendment may be executed
in multiple counterparts, each of which shall be deemed an original and all of
which shall constitute one agreement, and may be executed and transmitted via
electronic or facsimile delivery, which shall be relied upon as an original.
 
5.           Ratification. In all other respects, except as modified by this
Amendment, the parties ratify and affirm the terms of the Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
[SIGNATURE PAGE TO FIRST AMENDMENT TO REAL ESTATE PURCHASE AND SALE CONTRACT
BETWEEN AIR REALTY GROUP LLC AND GREEN DESK LLC]
 
IN WITNESS WHEREOF, the parties have caused this Amendment to be executed as of
the date first set forth above.
 

 
SELLER:
 
AIR REALTY GROUP LLC
 
a Connecticut limited liability company
 
By: /s/ Marianne Giglio
 
Name: Marianne Giglio
 
Its: Chief Accounting Officer
 


PURCHASER:
 
GREEN DESK LLC
 
a Michigan limited liability company
 
By: /s/ Gary Sakwa
 
Name: Gary Sakwa
 
Its: Authorized Representative

 